EXHIBIT 32 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of SensiVida Medical Technologies, Inc., (the “Company”) on Form 10-Q for the quarter ended May 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Kamal Sarbadhikari, Chief Executive Officer of the Company, and I, Frank D. Benick, Chief Financial Officer of the Company, certify, that, to my knowledge: The Report fully complies with the requirements of Section 13 (a) of 15 (d) of the Securities Exchange Act of 1934 (15 U.S.C. §78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. July 20, 2009 /s/ Kamal Sarbadhikari Kamal Sarbadhikari Chief Executive Officer July 20, 2009 /s/ Frank D. Benick Frank D. Benick Chief Financial Officer The foregoing certification is being furnished in accordance with Securities and Exchange Commission Release Nos. 34-47551 and 34-47986 and shall not be considered “filed” as part of this 10-Q. This certification is made solely for purposes of 18 U.S.C. Section 1350, subject to the knowledge standard contained therein, and not for any other purpose. 25
